department of the treasury ai internal_revenue_service tax_exempt_and_government_entities_division commerce street mc dal dallas tx release number release date org uil code certified mail - return receipt requested dear date date taxpayer_identification_number form_990 tax_year s ended 20xx 20xx person to contact id number contact numbers phone number fax number manager's name 1d number manager's contact number phone number response due_date date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you agree if you agree with our proposal please sign the enclosed form_601 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the effect of revocation status tf you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org years periods ended 20xx 20xx legend org organization name - state student-1 to secretary - secretary - student-1 to xx - date address - address -- individual-1 to city - city individual-1 to co-1 to - co-1 to issues does org a nonprofit organization that operates booths at public parks and recreation areas that sell t-shirts in the manner described below qualify for exemption under sec_501 of the internal_revenue_code irc does org’s records keeping practices constitute a part of its net_earnings inures to its secretary secretary that violates requirements described in rc sec_501 org was formed as a nonprofit public benefit corporation in state according to its articles of incorporation dated march 20xx the purposes of org are facts e to accomplish its exempt-purpose goals our organization will engage in the following activities to educate the public about the importance of preserving our natural environment maintaining our cultural values and protecting our social fabric through such means as establishing environmental education stations conducting nature clean-up programs and distributing fliers pamphlet and message-bearing items such as t-shirts maintain environmental education stations in public places at which members of the public are informed about crucial environmental issues facing all of us and are provided with a range of actions they can take such as recycling etc to help improve the situation it filed form_1023 application_for recognition of exemption under internal_revenue_code under sec_501 of the internal_revenue_code on september 20xx it was granted the exemption status on april 20xx on part il of the form org provided its activities and operational information department of the treasury-internal revenue service conduct environmental clean-up programs in our local area manned by volunteers from the community engage in other activities from time to time to educate the public on important environmental concerns this will include the free distribution of educational fliers and pamphlets on environmental issues report issued on november 20xx catalog number 20810w form 886-a publish no irs gov page form 886-a rev date explanations of items tax identification_number _ name of taxpayer org we will be distributing printed materials and message-bearing items such as t-shirts however our activities will be clearly distinguished from those of a commercial enterprise because form number or exhibit years periods ended 20xx 20xx e e all published materials will be educational in nature clearly supporting our organization’s goals and will be distributed free of charge and sales of message-bearing items such as t-shirts will clearly support our educational goals as well since these items will carry prominently displayed messages regarding the environment org filed form_990 return of organization exempt from income_tax for the year ended december 20xx on november 20xx the form_990 shows the following part revenue expenses and changes in net assets or fund balances income gross_sales of inventory less returns and allowances less cost_of_goods_sold total revenue dollar_figure dollar_figure dollar_figure expenses total expenses excess for the year net assets or fund balances at end of year dollar_figure dollar_figure dollar_figure part il balance sheets cash savings and investments beginning of year dollar_figure end of year dollar_figure net assets or fund balances at end of year dollar_figure dollar_figure org filed form_990 return of organization exempt from income_tax for the year ended december 20xx on august 20xx the form_990 shows the following part revenue expenses and changes in net assets or fund balances income gross_sales of inventory less returns and allowances less cost_of_goods_sold total revenue dollar_figure dollar_figure dollar_figure expenses total expenses excess for the year report issued on november 20xx form 886-a catalog number 20810w publish no irs gov page_ dollar_figure dollar_figure department of the treasury-internal revenue service form number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org years periods ended 20xx 20xx net assets or fund balances at end of year dollar_figure part li balance sheets cash savings and investments beginning of year dollar_figure end of year dollar_figure net assets or fund balances at end of year dollar_figure dollar_figure the examiner referred to as examiner in the chronological summary began the examination on february 20xx following is a chronological summary of completed actions throughout this examination process xx examiner sent org letter and its attachments to the address listed on form_990 to schedule an audit on march 20xx pincite a m at address city state zip code xx examiner called org ‘s phone number listed on form_990 and spoke to secretary secretary of org examiner informed her that org had been selected for examination org secretary said she got flu and had not picked up mails for a while she needed to pick up mails before she could discuss further xx examiner spoke to org secretary and explained to her audit process org was not able to get documents ready by march 20xx the appointment was rescheduled to april 20xx org did not have office in a public place and was not willing to hire a representative examiner told secretary a meeting room for examination can be arranged in irs office xx examiner sent org letter and its attachments to the address listed on the form_990 to schedule an audit on april 20xx pincite a m in irs office located at address city xx secretary called examiner to reschedule the appointment again because the accountant of org was not available in april secretary could not provide a specific date for the appointment secretary stated that she would call examiner soon to provide her availability xx examiner left a voice message at to org that another appointment needs to be set up if the previous appointment on april 20xx was not able to keep 21xx examiner wrote to the organization to schedule another appointment for the audit of the above tax period on may 20xx in irs office at address city state zip code after the organization was not able to keep the previous appointments scheduled on march 20xx and april 20xx report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org xx secretary left a voice message to examiner’s voice message system and requested the appointment rescheduled to may 20xx pincitea m at a residential house address at address city state zip code examiner left a voice message at org’s phone number to explain that the audit is to be at a public place examiner requested org return call to discuss the location of audit years periods ended 20xx 20xx xx org did not respond to the voice message examiner mailed a letter to org for a meeting on may 20xx in irs office in city xx examiner received a form_2848 power_of_attorney and declaration of representative from attorney attorney requested the meeting to be held in his office since he had org books_and_records in his office attorney agreed examiner going to his office on may and may 20xx because may would be a furlough day for examiner xx attorney presented two boxes of records that org brought in few days ago he told examiner that he did not have a chance to go over the records so he could not answer examiner's any question examiner reviewed the records in the boxes which include e e e e about double-sided determination_letter received from the irs dated april 20xx granting exemption from federal_income_tax articles of incorporation by-laws adopted on july 20xx minutes for board meeting on february 20xx minutes for board meeting on march 20xx minutes for board meeting on february 20xx business insurance invoices from auto insurance invoices from a pamphlet environmental awareness a double-sided pamphlet about org ways to help our planet summary of merchant service fees for 20xx receipts for gas expenses in 20xx receipts for office expenses and supplies in 20xx receipts for auto maintenance and repair quarterly electronic_filing of sales and use_tax to board_of equalization state in 20xx acknowledgement or thank you donations received monthly bank statements at monthly journals sheets with revenue and expenses transactions for year 20xx account number for year 20xx other public letters from warming charities global org stop and for report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form number or exhibit explanations of items name of taxpayer tax identification_number form rev date org years periods ended 20xx 20xx the summary of deposits withdrawals and checks paid on bank statements and the debit credit and cash transactions recorded on the monthly journals are listed in the following bank statements monthly journats general ledger 20xx deposits withdrawals debit checks paid balance debit ' credit cash expenses street sales cash not deposited beginning balance dollar_figure january dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure february dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure march dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure april dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure may dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure june july august september october november december total ending balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘ checks paid plus withdrawals debit on bank statements dollar_figure almost equal to the debit on monthly journals the variance between deposits and credit was caused by the discrepancies in october and december org kept receipts of gas expenses and a portion of office expenses paid_by cash the records of vehicles usage or mileage logs were not maintained org did not provide records or information how to track of the cash received or disbursed report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service years periods ended 20xx 20xx form number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number the distribution of expenses of each month in 20xx is in the table below 20xx01 20xx12 permit sales_tax business insurance bank credit card service fees art work special list heat press equipment gas auto insurance repair domain name maintenance ads tickets office expense supplies boxes clothing cash withdrawal donations publications purchased january dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure february dollar_figure dollar_figure dollar_figure dollar_figure march dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure april dollar_figure july may dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure june august september dollar_figure out of dollar_figure donations was paid to city zoo zoological society in 20xx the cancelled checks of 20xx indicated percentage december november october totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure that substantial amount of payments made to city zoo was not donations but rental fees of a space for org’s sales booth xx examiner conducted interview with secretary over the phone because attorney was not able to answer examiner's questions as to operations books_and_records of org secretary stated that the figures reported on form_990 were estimates because she rushed to file the return to avoid it past due examiner asked secretary if a tour can be arranged for the location where org sells and stores t-shirts secretary responded that it would not be convenient because the inventory is stored in her residence and the sales booths are not at fixed locations she would provide photos to illustrate org’s exempt_activities secretary stated that she usually maintains cash around dollar_figure on hands for inventory purchase and other expense t-shirts inventory purchased cost_of_goods_sold was not indicated on bank statements or monthly journals no records are maintained to keep track of daily sales balance of inventory and petty cash except the original receipts for gas and some office expenses examiner provided memorandum of interview and information_document_request idr2 to clarify information provided and specify items that still remained outstanding the idr was given to attorney to be forwarded to org xx examiner called attorney and left a voice message to attorney whether org has any questions as to idr2 report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service name of taxpayer tax identification_number form 886-a rev date org explanations of items form number or exhibit years periods ended 20xx 20xx xx xx examiner call attorney to follow up idr2 and was told by his office assistant that attorney was on vacation and not available until june 20xx examiner left a voice message to secretary that examiner had not received document in response to idr2 from org or attorney xx examiner left another voice message to secretary xx xx xx examiner mailed a letter to org copy to attorney advised org provide documents requested by july 20xx keep examiner informed of unavoidable delays and discuss any potential issues secretary called examiner after examiner mailed out the letter she stated that attorney did not forward idr2 to her after the field exam on may 20xx examiner replied to her that a letter with a copy of idr2 have been sent to her she told examiner that she would try to provide the requested items as requested examiner received ps form_3811 for the letter mailed on june 20xx it indicated that the letter was delivered to org secretary on june 20xx considering information provided for 20xx was insufficient to determine org’s exempt status examiner mailed another letter and idr3 by certified mail to org copy to attorney to expand the examination to the subsequent year 20xx and schedule a meeting in person on august xx 20xx secretary called examiner after the letter and idr3 were mailed examiner informed her that examination had been expanded to 20xx examiner explained to her in addition to non response of org and attorney examiner did not have enough information or supporting documents from org to conclude the examination for 20xx secretary engaged her friend who has working experiences with irs in the phone conversation her friend questioned examiner the reason of expending audit to 20xx and what is examiner targeting at examiner repeated that information or supporting documents were insufficient to make a determination her friend responded is selling t-shirts bearing environmental protection message not enough examiner replied more information and supporting documents are needed to determine whether or not selling t- shirts is not profit oriented her friend replied i had known her for a long time she is nice and kind to people around irs picked the wrong one to go after some transactions might be a problem but overall her organization has been doing a good job helping people and society examiner asked what transactions she referred to could be a problem her friend did not respond secretary said she would send all the items requested on idr2 to examiner this week xx examiner received a box from org which contained the following items e e e a letter dated on july 20xx written by secretary to irs hand writing response to item 2a and 2g on idr3 ten t-shirts art-work of environmental messages and stickers from org - the messages org printed exhibit the for sale see t-shirts on report issued on november 20xx form 886-a catalog number 20810w page_7 -_-publish no irs gov department of the treasury-internal revenue service form number or exhibit form 886-a name of taxpayer rev date explanations of items tax identification_number org years periods ended 20xx 20xx messages are slogan-1 slogan-2 slogan-3 slogan-4 slogan-5 slogan-6 and slogan-7 ti15 xx examiner called org and left a voice message to confirm the receipt of these items examiner received photos see exhibit from org with a letter dated july 20xx written by secretary to show org’s booths display several photos indicated that color t-shirts are sold for dollar_figure a piece and tie dye t-shirts dollar_figure a piece examiner called attorney and secretary to confirm receipt of these photos examiner asked her whether she has questions about the letter and idr3 sent on july 20xx she stated that she has not received it yet and attorney did not get a chance to respond to her message she asked examiner what would be the worst scenario of the examination examiner replied the purpose of f990 examination is to determine if org conducts activities to fulfill its exempt_purpose and whether there is tax consequence for transactions under examination examiner explained to secretary that a meeting in person is necessary to clarify information provided examiner advised secretary pick up the letter and idr3 and sit down with attorney for meeting with examiner the meeting was scheduled on august xx 20xx 7i27ixx attorney left a voice message to examiner on saturday july 20xx pincite pm xx xx examiner returned call to attorney his office assistant told examiner that attorney was on vacation and returning to office on august 20xx examiner called attorney office again examiner was told attorney was in meeting with clients examiner left a voice message to attorney for return call xx examiner called secretary to confirm the meeting on august xx 20xx in irs city office as well as to review books_and_records of org in 20xx provided on that date xx xx xx attorney called examiner and requested meeting to be held in his office examiner told him that records requested for 20xx exam might be voluminous examiner plans a two days audit in city to review records and obtain copies of document if necessary examiner would not have problem to change location if attorney can provide such accommodation examiner called org secretary and informed her that the location of field_examination changed to attorney office per their request examiner interviewed secretary with attorney at presence secretary provided hand written response on idr3 and additional five t-shirts see exhibit to demonstrate some other messages and designs on org’s t-shirts the messages are slogan-8 slogan-9 slogan-10 and slogan-11 secretary did not provide any documentation of 20xx for examination because she wanted an end of this examination examiner explained to her the purpose of examination again and if org is not willing to provide requested documents for examination examiner would have to seek another way to review its books_and_records report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form number or exhibit form 886-a rev date name of taxpayer org years periods ended 20xx 20xx explanations of items tax identification_number such issuance of summons attorney replied that org should be able to obtain bank statements of 20xx and provide records as requested secretary told examiner she would be on trip to city from august through to september she would not be able to provide such records examiner explained to them that the examination started in february 20xx sufficient time had been given to org secretary does not need to be present for books_and_records to be provided attorney can forward the records to examiner by mail or examiner can schedule another trip to attorney office if records are too voluminous additional two week was granted to org to assemble books_and_records of 20xx for examination xx examiner mailed memo for interview and idr4 to org and attorney idr4 was issued to request comments and corrections for the information provided on august xx 20xx books_and_records of 20xx and the items remain outstanding in idr3 xx examiner called attorney to confirm receipt of a package from org but some requested items were apparently not provided such as 20xx monthly journals general ledger and bank statements of march april and july 20xx attorney told examiner that secretary was out of country the package contained the following items e e e e e e e a letter dated on august 20xx written by secretary to irs a letter dated on july 20xx written by city attorney-1 deputy city attorney of city to individual-1 a report dated on june 20xx written city attorney-2 city attorney of city attachment a to the above letter dated on july 20xx a memorandum of law dated november 19xx from city attorney-3 city attorney of city to councilmember council member attachment b to the above letter dated on july 20xx a photo showing a man carrying a sign demonstrating label gmos a photo showing a female carrying signs words on signs are not readable a photo showing two females and a boy standing behind a table with a sign of label genetically engineered food a photo showing the three signs of placed on sales table of org a photo showing a female with a girl carrying a trash grabber and trash bag on beach a photo showing a plastic bucket with some bottles inside a photo showing some publications in two cases a photo showing two female standing in front of a table with books six photos showing t-shirts displayed on a table an usb flash drives contains the following electronic files two photos in an electronic file named activities_april20xx showing org’s posters placed on the ground five showing a representative of org tending sales table report issued on november 20xx form 886-a department of the treasury-internal revenue service file named activities_august20xx catalog number 20810w _publish no irs gov electronic photos page_q an in o o row date form 886-a name of taxpayer org explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx in an electronic file named activities august20xx’ two photos showing publications from other charities in boxes three photos in an electronic file named activities_february20xx showing publications from other charities displayed on a table an electronic format of the letter file named attorney letter non profit court case dated on july 20xx written by city attorney-1 deputy city attorney of city to individual-1 and two attachments three photos in an electronic file named city food for life showing a female preparing and delivering food for a crowd of people looked like somewhere in country an electronic pamphlet file named org_trifold_fullcolor’ that org published during examination an electronic format of gas receipts file named gas receipts 20xx - part and gas receipts 20xx - part an purchase order file named dated february 20xx to store_2-10-20xx order store products shipment price dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure an electronic file named newsletters for january february 20xx an electronic format of purchase order file name p 20xx order dated february 20xx to newsletter jan feb20xx society _2-18- ordered description animal liberation leaflet save animals leaflet vegetarian vegan starter kit feral cats brochure christian vegetarian booklet price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure an e-mail of shipping notice file name scan vegetarian cook book tracking ground dated june 20xx from email address to individual-2 at email address with a the following message the total was dollar_figure thank you for everything it has been nice to hear from you after such a long time hope all continues to go well in service hope to see you at festival an e-mail from individual-3 to individual-2 as to an order of books in value of dollar_figure with tracking number an electronic format of resume file name individual purchases stocked inventory and providing customer service the file named scan donations part contains three e-mails from and one employment resume from an with experienced customers assisting sales who in offers by org as to employments of international students report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org years periods ended 20xx 20xx o o o o o the file named scan donations part contains scanned proof of donations and publications purchased made by org in 20xx and 20xx the file named scan office 20xx contains receipts of supplies purchased at nine electronic files with name start with scan bank statements contains monthly bank statements of nine months in 20xx the file named scan book and flyers purchases to distribute freely to public contains copies of flyer about yoga receipts of order and a cancelled check in amount of dollar_figure issued in 20xx the file named scan donations org 20xxx contains soliciting letters for donation or memberships from other organizations and a check in amount of dollar_figure issued to the file named scan girls work travel 20xx contains e-mails and job offers in 20xx and 20xx between org and employment agents for international students or foreigners a work travel job offer prepared by org on january 20xx provided the following job information job start date june 20xx job end date september 20xx job title sales rep job description kiosk sales expected hours per week wages dollar_figure commission sales individual-4 from email address on april 20xx requested org to confirm a list of international students for t-shirts sales provided by title pay rate id participant name kiosk sales dollar_figure dollar_figure dollar_figure country country sales rep commission sales country sales rep commission sales country sales rep country sales rep country sales rep country sales rep country sales rep _ commission sales country sales rep commission sales country sales rep _ commission sales country sales rep commission sales country sales rep _ commission sales commission sales country sales rep start date sponsor 15-jun sponsor 12-jun sponsor 20-jun sponsor 4-jul sponsor 15-jun sponsor 45-jun sponsor 25-jun sponsor 10-jun sponsor 27-jun sponsor 28-jun sponsor xxx-jun sponsor xxx-jun sponsor student-1 student-2 student-3 student-4 student-5 student-6 student-7 student-8 student-9 student-10 student-11 student-12 a work travel job offer prepared by on february 20xx provided the following job information job title sales person job description selling city tee shirts report issued on november 20xx form 886-a page catalog number 20810w department of the treasury-internal revenue service publish no irs gov form 886-a rev date name of taxpayer org explanations of items tax identification_number form number or exhibit years periods ended 20xx 20xx expected hours per week minimum hours per week wages dollar_figure individual-4 from email address on june 20xx provided org a list of international students for t-shirts sales name surname m f f f f f f f f f f f f f f f staff english level individual-5 intermediate individual-6 upper intermediate individual-5 _ intermediate individual-7 upper intermediate individual-7 _ upper intermediate individual-5 upper intermediate individual-8 individual-8 individual-6 individual-9 individual-9 pre-intermediate individual-9 pre-intermediate individual-9 upper intermediate individual-9 intermediate intermediate intermediate advance intermediate start date sponsor 3-jun sponsor 15-jul sponsor 10-jun sponsor 25-may sponsor 25-may sponsor 20-jun sponsor 15-jun sponsor 30-jun sponsor 1-jul sponsor 15-jun sponsor 15-jun sponsor 15-jun sponsor 15-jun sponsor 15-jun sponsor student-13 student-14 student-15 student-16 student-17 student-18 student-19 student-20 student-21 student-22 student-23 student-24 student-25 student-26 o o o an e-mail the file named 20xx contains membership secretary org in amount of dollar_figure the file named scan wagon contains a letter dated january 20xx from on october 20xx to order _ for confirm a from purchase of display to confirm purchase of a display wagon the file named scan stock inventory 20xx contains invoices issued in 20xx from t-shirts manufacturers vendors vendor invoice order ship date description quantity unit cost subtotal shipping service total sublimation tops td adult s s s-xl t-shirt td youth s s t-shirt td adult s s s-xl t-shirt td youth s s t-shirt td adult s s s-xl t-shirt sublimation tops ladies pasisley v nk ladies pasisley v nk 2xl vendor 20xx_ vendor 20xx_ vendor 20xx_ men basic t-shirt 2xl youth t-shirt td adult s s s-xl t-shirt td youth s s t-shirt men basic t-shirt xx 20xx_ 20xx_ vendor co-1 report issued on november 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanations of items form number or exhibit form 886-a rev date name of taxpayer org co-2 years periods ended 20xx 20xx tax identification_number _ _8 20xx co-2 _ 20xx_ co-3 20xx_ ladies pasisley v nk 2xl sarong-kd-tdye ladies pasisley v nk sarong-kd-tdye co-2 _ _9 20xx co-5 co-4 co-2 20xx pce prepack infant pant creeper and other 20xx infant t-romper girls royal fq ss crew t' sec_72 pce prepack ladies royal fq ss crew t' sec_36 infant softy snap shoulder infant mitten cuff lap t toddler girls ruffle tunic girls vintage longer length t kd-sin tie dye sarong celtic knot scarf infant pant creeper infant t-romper 20xx_ 20xx_ co-5 o the file named scan supplies 20xx contains receipts of storage boxes and other supplies purchased from t and other retailers in 2oxx and 20xx co o o o the file named scan t-shirts designs 20xx contains photos of org’s t-shirts for sales the file named scan vehicle repairs 20xx contains receipts for parking and purchased items for vehicles invoices of towing services auto repair orders and license registration renewal the file named scan-org non-profit agreement contains blank and confidentiality agreement the file named screenprinting_20xx contains invoices issued november and december 20xx from non-competition agreement agreement volunteer in ordered ordered description front-9 swipe print color discharge dollar_figure base plus sweatshirts and shirt prep new design and films youth size description price map tee front and back hit mission map tee front and back hit sd poster tee front and back hit tee banks added price dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure xx idr5 was issued to org copy to attorney for documents not provided in the package received on august 20xx including the monthly bank statement of march april and report issued on november 20xx form 886-a -1994 catalog number 20810w page publish no irs gov department of the treasury-internal revenue service 886-a form number or exhibit form rev date name of taxpayer org explanations of items years periods ended 20xx 20xx tax identification_number july 20xx the credit card statements account checks and sales and inventory records of t-shirts used for purchasing cancelled xx examiner called org secretary and attorney and left voice message to them for question they have on idrs xx -government shutdown was ordered due to a continued lapse in appropriations xx xx examiner did not receive mail from org or attorney secretary of org stated that she mailed a package to examiner examiner checked with mails room for the package xx examiner informed secretary of org the package not found she stated copies could be regenerated next day and send to examiner again xx received a package with response to idr5 from org the package contained the following items e e e e e acover letter dated on october 20xx written by secretary to irs hand writing response to item 1a through ‘f 2a and on idr5 cancelled checks of check and a double-sided pamphlet about org are you eating gmos an usb flash drives contains the following electronic files o o o o o o o o o eleven electronic files with name start with 10-1-20xx contains monthly credit card statements from february through december 20xx monthly bank statements of march april and july 20xx for org’s checking account a word document electronic file name 20xx annual report org cover page cover page for annual report 20xx 20xx green issue _ in title of annual report 20xx a word document electronic file name annual report 20xx docx written by a word document electronic file name flyer published in the file named certificate for org workers comp 20xx contains certificate of liability insurance from april 20xx to april 20xx a word document electronic file name flyer info - seed police a article title article published in the file named new artwork beaches design contains an image of org’s t-shirt the file named one planet poster art for display contains an image of org’ poster april 20xx issue for distribution report issued on november 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w _publish no irs gov page on b86 name of taxpayer org explanations of items years periods ended 20xx 20xx tax identification_number form number or exhibit o o o o o a word document and a to an article titled article published in may 20xx issue the file named city poster shirt contains an image of org's t-shirt the file named scan_doc0001 and scan doc contains a rental agreement between org and secretary for garage-parking-storage at address city state in 20xx office storage garage and parking spaces monthly rental dollar_figure deposit dollar_figure start date 20xx volunteer the file named scan-org non-profit agreement contains blank and confidentiality agreement a word document electronic file name volunteer i d contains a volunteer badge for secretary non-competition agreement agreement the deposits withdrawals and checks paid on bank statements of 20xx are in the table below 20xx deposits withdrawals debit checks balance beginning balance january february may july april june march september november december october august totals report issued on november 20xx form 886a department of the treasury-internal revenue service page _15 _ publish no irs gov catalog number 20810w years periods ended 20xx 20xx form number or exhibit rev b86 name of taxpayer org tax identification_number explanations of items ending balance the distribution of expenses of each month in 20xx is in the table below business insurance bank credit card service fees cost_of_goods_sold permit sales_tax gas auto insurance repair display products supplies boxes grocery donations or maintenance tickets other clothing publications expenses airfare purchased 20xx01 20xx12 january february march april may june july august september note the above expenses dollar_figure in total were the sum of receipts of expenses gas office supplies paid_by cash october november december percentage totals checks issued atm debit card withdrawals electronic withdrawals fees and other withdrawals from january through december and credit card charges from january through december credit card charges occurred in january and december 20xx were not provided payments made for rental expenses or compensating international students not indicated or included in the documents provided xx idr6 was issued to org copy to attorney for documents not provided in the package received on october 20xx items on idr6 include cancelled check check and the beginning balance and ending balance of inventory t- shirts for 20xx the unit selling_price of t-shirts the amount of compensation and or commission paid to international students in 20xx and 20xx the receipt and purpose of purchases on credit card statements the purchase and usage of org’s vehicles and information not specified in the previous documents provided xx xx examiner called org secretary and attorney and left voice message to them for question they have on idr6 attempts to clarify information and for a conference call had been made on xx xx and xx however examiner has not received affirmation from org secretary or attorney examiner informed secretary and attorney by phone on xx that the result of examination would be determined based on documents and information available report issued on november 20xx form 886-a catalog number 20810w page_16 _publish no irs gov epartment of the treasury-internal revenue service 886-a form number or exhibit form rev date name of taxpayer org to date the examiner has not received the response from org or its representative as to the years periods ended 20xx 20xx explanations of items tax identification_number items requested on idr6 or conference as to the remaining item for examination law sec_501 provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_1 c -1 c states that an organization is not operated exclusively for charitable purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines private_shareholder_or_individual as referring to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii states that an organization is not organized exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus an organization applying for tax exemption under rc sec_501 must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines educational as in general a the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community in 326_us_279 the supreme court held that the presence of a single honexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 826_fsupp_537 d d c aff d 55_f3d_684 d c cir the court acknowledged that airlie’s activities have some noncommercial characteristics but found these outweighed by other factors such as the nature of airlie’s clients and competition its advertising expenditures and substantial revenues derived from weddings and special events in the court’s view these factors support an adverse conclusion finally citing a distinctive commercial hue to the way it carries out its business the court concluded that airlie does not qualify under sec_501 because it operates its conference center in a manner consistent with that of a commercial business report issued on november 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w __publish no irs gov page_17 form number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number sec_6001 provides that every person liable for any_tax imposed by the irc or for the years periods ended 20xx 20xx collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in rc sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and rc sec_6033 department of the treasury-internal revenue service in accordance with the above cited provisions of the code and regulations under rc sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status we are proposing revocation based on org’s failure to operate exclusively for charitable purposes and a part of its net_earnings inures to the benefit of individual prohibited by law as discussed below government's position report issued on november 20xx catalog number 20810w form 886-a publish no irs gov page explanations of items form number or exhibit form 886-a rev date name of taxpayer tax identification_number org years periods ended 20xx 20xx bank statements reveal that the receipts of org are from sales of t-shirts disbursements are for administrative vehicles inventory storage the cost_of_goods_sold and other office expenses org does not budget or disburse its available funds for beach cleaning activities or educational materials expenditures focus on if not all selling t-shirts the environmental messages printed on t-shirts for sales are to protect oceans to save the sea creatures or messages alike the profits from sales are to order more t-shirts for sales - with different patterns but the similar messages printed no records information or studies are provided how these messages printed t-shirt are educational or charitable to the public except a small portion of receipts are used for environmental dvd rentals donations to other organizations or purchase of publications from other organizations org provides a couple of pamphlets and some publications created by other organizations which is claimed to be educational and free to public however no records or information illustrates when and how the number of pamphlets printed and distributed to the public sec_1_501_c_3_-1 provides that an organization is not organized or operated for exempt purposes unless it serves a public rather than a private interest the term educational is used in sec_501 in its general legal sense in the law of charities and does not have a separate and distinct meaning from the term charitable in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 the supreme court of the united_states said this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes org does not maintain a web site where it can advocate educate or exchange environmental beliefs or ideas with the public which may be more efficiently effectively and environmental friendly instead org’s substantial activity was to set up booths in public places and to sell t- shirts which is not different from other t-shirts retailers org's purposes as evidenced by its revenues expenses and incentives provided to its sales staff are commercial in nature this situation is similar to the case in airlie foundation inc v u s in that case tax-exempt status is revoked because the organization operates its conference center in a manner consistent with that of a commercial business org operates in a similar manner to other for-profit retailers and should likewise have their exempt status revoked another primary focus of the issue is on the question whether any of org's net_earnings inured to the benefit of private individuals the term ‘net earnings’ as used in section rc sec_501 includes more than the net profits as reflected on the organization's books net_earnings may inure to the benefit of an individual in a variety of ways and not merely through the distribution of dividends report issued on november 20xx form 886-a page catalog number 20810w department of the treasury-internal revenue service publish no irs gov name of taxpayer tax identification_number form 886-a rev date org explanations of items form number or exhibit years periods ended 20xx 20xx org does not correctly report its revenue and expenses on form_990 the figures reported on form_990 for 20xx are estimates org does not rely on records for reporting purpose the total bank_deposits in 20xx are dollar_figure more than the gross revenue reported on form_990 for 20xx org did not have a system or procedure to keep its sales inventory cash receipts and disbursements accountable secretary secretary of org is the only individual who has the access to org’s bank account signs checks purchases using org s credit card and debit card makes deposits or withdrawals and carries a substantial amount of cash dollar_figure for org’s operation secretary has already admitted some debit card charges are for her personal expenses a substantial amount of expenses such as gas clothing books and unexplained withdrawals are not distinguishable whether they were for org operations or secretary's personal_use without reliable records we cannot verify that these expenditures are exclusively for org’s exempt_purpose our position is that a portion of org's net_earnings inured to the benefit of secretary and org has thereby violates the requirements for tax exemption under rc sec_501 the taxpayer's position is unknown at this time taxpayer's position conclusion as a result of the examination we have determined that org is not operating for exempt purposes as a rc sec_501 organization org fails the operational_test prescribed in sec_1_501_c_3_-1 since org is not organized and operated exclusively for one or more exempt purposes under rc sec_501 its federal tax exempt status under such section is revoked effective on january 20xx org is required to file form_1120 u s_corporation income_tax return for the tax_year ending december 20xx and all years there after report issued on november 20xx form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service
